SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F üForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement regarding the third quarterly report for 2015 of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on October 29, 2015. Announcement 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHINA PETROLEUM & CHEMICAL CORP (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors Beijing, the PRC, 29 October 2015 As of the date of this announcement, directors of the Company are: Wang Yupu*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Dai Houliang#, Zhang Haichao#, Jiao Fangzheng#, Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+ and Fan Gang+. # Executive Director * Non-executive Director + Independent Non-executive Director Announcement 2 The Third Quarterly Report for 2015 China Petroleum & Chemical Corporation The Third Quarterly Report for 2015 29 October, 2015 Beijing, China 1 The Third Quarterly Report for 2015 1 Important notice The Board of Directors, the Supervisory Board of China Petroleum & Chemical Corporation (“Sinopec Corp.” or the “Company”) and its directors, supervisors and senior management warrant that there are no material omissions, misrepresentations or misleading statements contained in this report and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this report. The third quarterly report for 2015 (the “Quarterly Report”) was approved at the 3rd meeting of the Sixth Session of the Board of Directors of Sinopec Corp All the directors attended this meeting. Mr. Wang Yupu, Chairman of the Board of Directors, Mr. Li Chunguang, Director and President, Mr. Wang Xinhua, Chief Financial Officer and Mr. Wang Dehua, Head of the Corporate Finance Department of Sinopec Corp. warrant the authenticity, accuracy and completeness of the financial statements contained in the Quarterly Report. The financial statements in the Quarterly Report were not audited. 2 The Third Quarterly Report for 2015 2 Basic information of Sinopec Corp. Principal Financial Data And Indicators 2.1.1Principal Financial Data and Indicators Prepared in Accordance with PRC Accounting Standards for Business Enterprises (“ASBE”) RMB million As at 30 September 2015 As at 31 December 2014 Changes from the end of the preceding year to the end of the reporting period (%) Total assets 1,404,414　 Total equity attributable to equity shareholders of the Company Nine Months % Net cash flow from operating activities Operating income Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company after deducting extraordinary gain/loss items Weighted average return on net assets (%) percentage points Basic earnings per share (RMB) Diluted earnings per share (RMB) 3 The Third Quarterly Report for 2015 Extraordinary (gain)/loss items Third Quarter 2015 RMB million Nine Months 2015 RMB million Loss on disposal of non-current assets 91 Donations 9 60 Government grants Gain on holding and disposal of various investments Other extraordinary income and expenses, net Subtotal Tax effect 60 Total Equity shareholders of the Company Minority interests 2.1.2Principal financial data and indicators prepared in accordance with International Financial Reporting standards (“IFRS”) RMB million As at 30 September 2015 As at 31 December 2014 Changes from the end of the preceding year to the end of the reporting period (%) Total assets Equity attributable to owners of the Company Nine Months % Net cash generated from operating activities Operating profit Net profit attributable to equity shareholders of the Company Basic earnings per share (RMB) Diluted earnings per share (RMB) Return on net assets (%) Percentage points 4 The Third Quarterly Report for 2015 Total number of shareholders and top ten shareholders at the end of the reporting period Total number of shareholders 848,982, including 842,681 holders of domestic A shares and 6,301 holders of overseas H shares. Top ten shareholders (Top ten shareholders holding shares without selling restrictions) Name of shareholders Total number of shares held Percentage (%) Number of shares subject to pledge or lock-ups Nature of shareholder China Petrochemical Corporation 0 State-owned share HKSCC (Nominees) Limited Unknown H share / A share 中国证券金融股份有限公司 0 A share 中央汇金投资有限责任公司 0 A share 国泰君安证券股份有限公司 0 A share 中国工商银行－上证50交易型开放式指数证券投资基金 0 A share 中国人民人寿保险股份有限公司－分红－个险分红 0 A share 贾铁斌 A share 国信证券股份有限公司 0 A share 中国建设银行－上证180交易型开放式指数证券投资基金 0 A share Note: Sinopec Century Bright Capital Investment Limited, overseas wholly-owned subsidiary of China Petrochemical Corporation, holds 553,150,000 H shares, which is included in the total number of the shares held by HKSCC Nominees Limited. 5 The Third Quarterly Report for 2015 Review of operating results In the first three quarters of 2015, global economic recovery remained slow. China’s GDP grew by 6.9%. International crude oil prices fluctuated at low level and continued to drop in the third quarter. Domestic refined oil product prices were adjusted timely in line with international crude oil prices with 5 consecutive cuts followed by one increase in the third quarter. Domestic apparent consumption of refined oil products grew by 2.6% over the same period of last year, driven by substantial increase of gasoline and kerosene consumption while diesel consumption dropped. Domestic demand for chemicals maintained a steady growth with ethylene equivalent consumption up by 3.2% compared with the same period of last year. The Company, focusing on growth quality and profitability, through intensified analysis and forecasting of macro-economy and market trends, actively responded to the fluctuation of international crude oil price, fully leveraged the advantages across its integrated value chain, kept cost and expenses under control, and realised stable operations. In accordance with the ASBE and IFRS, net profit attributable to equity shareholders of the Company was RMB 25.848 billion and RMB 27.030 billion respectively in the first three quarters. Exploration and Production: The Company took effective measures to cope with low oil prices, including optimising the exploration and production plans, setting up flexible investment decision making mechanism and cutting high-cost crude oil production. In exploration, we attained new discoveries in marine facies gas fields in western Sichuan. In development, Fuling shale gas and Yuanba gas projects progressed steadily. In the first three quarters, oil and gas production of the Company reached 350.82 million barrels of oil equivalent, down by 1.8%, out of which crude oil output dropped 2.4%, over the same period last year. Impacted by the sustained low crude oil price, Exploration and Production Segment had an operating loss of RMB 3.444 billion. Refining: The Company optimised the crude oil allocation and processing plans, adjusted product slate and utilisation rate, and increased the yield of high value-added products, such as high-spec gasoline. We brought our scale advantages into full play to control the unit cost. We actively promoted the quality upgrading of refined oil products and provided high standard fuels to the market. We took our specialised business advantages to improve our dedicated marketing network. In the first three quarters, refinery throughput and refined oil products production increased by 1.4% and 2.9% respectively, among which gasoline up by 7.1%, jet fuel up by 17.2% and diesel down by 3.9% over the same period last year. Benefited by product yield optimisation and the refined oil product pricing mechanism improvement, Refining Segment had an operating profit of RMB 14.905 billion, up by 34.3% over the same period last year. Marketing and Distribution: In light of the changes in supply and demand, the Company optimised marketing structure to increase retail volume and single station throughput. We accelerated the development of non-fuel business and its interaction with fuel business, promoted business cooperations and achieved volume and profit growth. We accelerated our transformation from an oil products supplier to a comprehensive service provider by using our network and brand advantages, upgrading the value creation capabilities of marketing network. In the first three quarters, total sales volume of refined oil products was 141 million tonnes, 6 The Third Quarterly Report for 2015 up by 1.9% over the same period last year. Total domestic sales volume of refined oil products was 127 million tonnes, up by 0.8%, of which retail volume reached 88.19 million tonnes, up by 1.9% over the same period last year. Transaction of non-fuel business reached RMB 19.2 billion, up by 66.7% compared with the same period last year. The operating profit of Marketing and Distribution Segment was RMB 21.5 billion, down by 18.7% over the same period last year. Chemicals: The Company further optimised feedstock and product mix to achieve more cost-cutting and better efficiency. We put our efforts in R&D, production and marketing of new products, strengthened the coordination between R&D, production and marketing and maintained production volume growth of high value-added products, achieving better economic performance. The synthetic resin for special compound rate reached 59%, up by 1% and the synthetic fiber differentiation rate reached 81.8%, up by 5.7% over the same period last year. In the first three quarters, ethylene production reached 8.273 million tonnes, up by 5.3% and chemical sales volume was 45.38 million tonnes, up by 2.1% over the same period last year. Benefited by the structural adjustment, declining feedstock price and the competitive naphtha-based chemical products, the operating profit of Chemicals Segment was RMB 15.008 billion, up by RMB 18.524 billion over the same period last year. Summary of Principal Operating Results for the First Three Quarters For nine-month period ended 30 September Changes (%) Operating data Unit Exploration and production Oil and gas production1 million boe Crude oil production million barrels China million barrels Overseas million barrels Natural gas production billion cubic feet Realized crude oil price USD/barrel Realized natural gas price USD/thousand cubic feet Refining4 Refinery throughput million tonnes Gasoline, diesel and kerosene production million tonnes Gasoline million tonnes Diesel million tonnes Kerosene million tonnes Light chemical feedstock million tonnes Light products yield % (0.03) percentage points Refining yield % 0.12 percentage points Marketing and Distribution Total sales of refined oil products million tonnes 7 The Third Quarterly Report for 2015 For nine-month period ended 30 September Changes (%) Operating data Unit Total domestic sales volume of refined oil products million tonnes Retail million tonnes Direct sales & Wholesale million tonnes Total number of Sinopec-branded service stations2 stations Company-operated stations Annualised average throughput per station3 tonnes/station Chemicals4 Ethylene thousand tonnes Synthetic resin thousand tonnes Synthetic rubber thousand tonnes Monomers and polymers for synthetic fibre thousand tonnes Synthetic fibre thousand tonnes Note: 1. Conversion: for domestic production of crude oil, 1 tonne 7.1 barrels; for overseas production of crude oil, 1 tonne7.20 barrels; for production of natural gas, 1 cubic meter 35.31 cubic feet. 2. The number of service stations in 2014 was the number as at 31 December 2014. 3. Throughput per service station data was annualised. 4. Including 100% production of joint ventures. Capital expenditure: The Company’s capital expenditures were RMB 38.065 billion in the first three quarters. Capital expenditure for Exploration and Production Segment was RMB 20.542 billion, mainly for development in Shengli oilfield, Tahe oilfield and Sichuan Basin, development of Fuling shale gas, LNG projects in Guangxi and Tianjin, pipeline pressure boosting for Sichuan to East China Gas Transmission Project, Jinan-to-Qingdao Gas Transmission PipelineⅡProject and overseas projects. Capital expenditure for Refining Segment was RMB 4.950 billion, mainly for refinery revamping and gasoline and diesel quality upgrading projects in Qilu and Jiujiang refineries. Capital expenditure for Marketing and Distribution Segment was RMB 7.149 billion, mainly for developing and renovating service stations, building oil products pipelines, oil depots and other storage facilities, and specific projects for safety hazards rectification and vapor recovery. We newly developed 272 service stations in the first three quarters of 2015. Capital expenditure for Chemicals Segment was RMB 4.2 billion, mainly for coal chemical projects and the Wuhan ethylene project. Capital expenditure for Corporate and Others was RMB 1.224 billion, mainly for R&D facilities and IT projects. 8 The Third Quarterly Report for 2015 3 Significant events Significant changes in major items contained in the consolidated financial statements prepared in accordance with ASBE and the reasons for such changes. Items of Consolidated Balance Sheet 30 September 31 December Increase/(decrease) Major reasons for changes Amount Percentage RMB million RMB million RMB million (%) Cash at bank and on hand Mainly due to the capital injection to Sinopec Marketing Company from minority shareholder Accounts receivable Mainly due to the decline of international crude oil prices and decrease of unsettled volume of crude oil Short-term loans Mainly due to the decrease of the short-term US dollar loan Accounts payable Mainly due to the price decline of international crude oil and domestic refined oil products, and decrease of unsettled payment Other payables Mainly due to the decrease of unclosed or unsettled payment of derivatives, construction project and equipment Capital reserve Mainly due to the conversion of convertible bonds of the Company and the capital injection to Sinopec Marketing Company from minority shareholder Minority interests Mainly due to the capital injection to Sinopec Marketing Company from minority shareholder Items of consolidated income statement For nine-month period ended 30 September For nine-month period ended 30 September 2014 Increase/(decrease) Main reasons for changes Amount Percentage RMB million RMB million RMB million (%) Operating costs Mainly due to the decline of international crude oil prices in 2015 compared with the same period last year, and the price decline of raw and auxiliary materials Impairment losses Mainly due to RMB 1.1 billion provision for the impairment in fixed and intangible assets of Sinopec Yizheng Chemical Fibre in the same period last year Loss from changes in fair value Mainly due to the RMB 2.2 billion losses in fair value changes of derivatives embedded in convertible bonds of the Company in the same period last year Non-operating income Mainly due to the consumption tax rebate from outsourced naphtha for continuous production and subsidies for Fuling shale gas 9 The Third Quarterly Report for 2015 Non-operating expenses Mainly due to the decrease of the fixed assets disposal spending Profit before taxation Mainly due to the decline of international crude oil pricescompared with the same period last year Income tax expense Mainly due to the decrease of profit compared with the same period last year Analysis of the significant event progress, influence and resolution. Increase of A Share Shareholding in Sinopec Corp. by Sinopec Group On 8 July 2015, Sinopec Corp. received a notice from China Petrochemical Corporation (“Sinopec Group”), the controlling shareholder of Sinopec Corp., that Sinopec Group proposes to increase its shareholding in Sinopec Corp. in its own name or through person(s) acting in concert on the secondary market during the next 12 months (from 8 July 2015, the Increase Plan Implementation Period) by up to an aggregate number of shares not exceeding 2% of the total issued share capital of Sinopec Corp. (including those shares increased on 8 July 2015). As at the end of 9 July 2015, Sinopec Group has increased 72,000,000 shares in aggregate in the Increase Plan Implementation Period, representing 0.06% of the total issued share capital of Sinopec Corp. Immediately prior to the Increase of Shareholding, Sinopec Group directly or indirectly held a total of 86,273,821,101 shares of Sinopec Corp., representing 71.26% of the total issued share capital of Sinopec Corp Immediately following the above-mentioned increase of shareholding, Sinopec Group directly or indirectly held a total of 86,345,821,101 shares of Sinopec Corp., representing 71.32% of the total issued share capital of Sinopec Corp Status of fulfilment of commitments undertaken by the Company, shareholder and actual controller. Background Type of Undertaking Party Contents Term for performance Whether bears deadline or not Whether strictly performed or not Undertakings related to Initial Public Offerings (IPOs) Initial Public Offering (IPO) China Petrochemical Corporation 1Compliance with the connected transaction agreements; 2Solving the issues regarding the legality of land-use rights certificates and property ownership rights certificates within a specified period of time; 3Implementation of the Reorganization Agreement (please refer to the definition of “Reorganization Agreement” in the H share prospectus of Sinopec Corp.); 4Granting licenses for intellectual property rights; 5Avoiding competition within the same industry; and 6Abandonment of business competition and conflicts of interest with Sinopec Corp. From June 22, 2001 No Yes Other undertakings Other China Petrochemical Corporation Given that the majority of China Petrochemical Corporation’s refining business had been injected into Sinopec Corp., China Petrochemical Corporation made a commitment to dispose of its minor remaining refining business within five years to eliminate competition with Sinopec Corp. Within five years, commencing October 27, 2010 Yes Yes 10 The Third Quarterly Report for 2015 Background Type of Undertaking Party Contents Term for performance Whether bears deadline or not Whether strictly performed or not Other undertakings Other China Petrochemical Corporation China Petrochemical Corporation would dispose of its minor remaining chemicals business within five years in order to avoid competition with Sinopec Corp. in the chemicals business. Within five years, commencing March 15, 2012 Yes Yes Other undertakings Other China Petrochemical Corporation Given that China Petrochemical Corporation engages in the same or similar businesses as Sinopec Corp. with regard to the exploration and production of overseas petroleum and natural gas, China Petrochemical Corporation hereby grants a 10-year option to Sinopec Corp. with the following provisions: (i) after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell its overseas oil and gas assets owned as of the date of the undertaking and still in its possession upon Sinopec Corp.’s exercise of the option to Sinopec Corp.; (ii) in relation to the overseas oil and gas assets acquired by China Petrochemical Corporation after the issuance of the undertaking, within 10 years of the completion of such acquisition, after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell these assets to Sinopec Corp China Petrochemical Corporation undertakes to transfer the assets as required by Sinopec Corp. under aforesaid items (i) and (ii) to Sinopec Corp., provided that the exercise of such option complies with applicable laws and regulations, contractual obligations and other procedural requirements. 10 years after April 29, 2014 or the date when Sinopec Group acquires the assets Yes Yes Since 2010, Sinopec Group has earnestly fulfilled its commitments to eliminate competitions in refining business with Sinopec Corp. through: (1) injecting the related assets or equity interest of refining business into Sinopec Corp.; (2) providing most of the components as the intermediate feedstock to Sinopec Corp., and deliver the minor remaining by-products to Sinopec Corp. for marketing. As of the end of the reporting period, Sinopec Corp. had no undertakings in respect of profits, asset injections or asset restructuring that had not been fulfilled, nor did Sinopec Corp. make any profit forecast in relation to any asset or project. 11 The Third Quarterly Report for 2015 This quarterly results announcement is published in both Chinese and English languages. In the event of any discrepancies, the Chinese version shall prevail. By Order of the Board Chairman Wang Yupu 29 October 2015 12 The Third Quarterly Report for 2015 4. Appendix 4.1Quarterly financial statements prepared under China Accounting Standards for Business Enterprises Consolidated Balance Sheet as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items As at 30 September 2015 As at 31 December 2014 Current assets： Cash at bank and on hand Bills receivable Accounts receivable Prepayments Other receivables Inventories Other current assets Total current assets Non-current assets： Available-for-sale financial assets Long-term equity investments Fixed assets Construction in progress Intangible assets Goodwill Long-term deferred expenses Deferred tax assets Other non-current assets Total non-current assets Total assets Current liabilities： Short-term loans Short-term debentures payable - Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Non-current liabilities due within one year Total current liabilities 13 The Third Quarterly Report for 2015 Consolidated Balance Sheet (Continued) as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Non-current liabilities： Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity： Share capital Capital reserve Other comprehensive income Specific reserve Surplus reserves Retained earnings Total equity attributable to shareholders of the Company Minority interests Total shareholders’ equity Total liabilities and shareholders’ equity Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 14 The Third Quarterly Report for 2015 Balance Sheet as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items As at 30 September 2015 As at 31 December 2014 Current assets： Cash at bank and on hand Bills receivable Accounts receivable Prepayments Other receivables Inventories Other current assets Total current assets Non-current assets： Available-for-sale financialassets 91 Long-term equity investments Fixed assets Construction in progress Intangible assets Long-term deferred expenses Other non-current assets Total non-current assets Total assets Current liabilities： Short-term loans Short-term debentures payable - Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Non-current liabilities due within one year Total current liabilities 15 The Third Quarterly Report for 2015 Balance Sheet (Continued) as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Non-current liabilities： Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity： Share capital Capital reserve Other comprehensive income Specific reserve Surplus reserves Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 16 The Third Quarterly Report for 2015 Consolidated Income Statement for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Three-month periods ended 30 September 2015 Three-month periods ended 30 September 2014 Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 I. Total operating income II.Total operating costs Including:Operating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses 18 Add: (Loss)/Gain from changes in fair value 42 Investment income III. Operating profit Add: Non-operating income Less: Non-operating expenses IV. Profit before taxation Less: Income tax expense V.Net profit Attributable to: 　 Equity shareholders of the Company Minority interests 17 The Third Quarterly Report for 2015 Consolidated Income Statement (Continued) for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited VI. Earnings per share： (i) Basic earnings per share (RMB Yuan) (ii) Diluted earnings per share (RMB Yuan) VII.Total other comprehensive income Items that may be reclassified subsequently to profit or loss(after tax and reclassification adjustments): 　 Cash flow hedges Available-for-sale financial assets 12 48 Share of other comprehensive (loss)/income of associates and jointly controlled entities Foreign currency translation differences Other - 2 - 2 VIII.Total comprehensive income Attributable to: 　 　 　 　 Equity shareholders of the Company Minority interests Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 18 The Third Quarterly Report for 2015 Income Statement for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Three-month periods ended 30 September 2015 Three-month periods ended 30 September 2014 Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 I.Operating income 209,774　 Less: Operating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses 74 96 69 Add:Gain/(Loss) from changes in fair value 9 42 Investment income II. Operating profit Add: Non-operating income Less: Non-operating expenses III.Profit before taxation 90 Less: Income tax expense IV.Net profit V.Total other comprehensive income Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): 　 　 　 　 Cash flow hedges - - Available-for-sale financial assets - - Share of other comprehensive (loss)/income in associates VI.Total comprehensive income Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 19 The Third Quarterly Report for 2015 Consolidated Cash Flow Statement for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 I.Cash flows from operating activities： Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services Cash paid to and for employees Payments of taxes and levies Other cash paid relating to operating activities Sub-total of cash outflows Net cash flow from operating activities II.Cash flows from investing activities： Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets Cash paid for acquisition of investments Other cash paid relating to investing activities Sub-total of cash outflows Net cash flow from investing activities 20 The Third Quarterly Report for 2015 Consolidated Cash Flow Statement (Continued) for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited III.Cash flows from financing activities： Cash received from capital contributions Including: Cash received from minority shareholders’ capital contributions to subsidiaries Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings Cash paid for dividends, profits distribution or interest Including: Subsidiaries’ cash payments for distribution of dividends or profits to minority shareholders Other cash paid relating to financing activities - Sub-total of cash outflows Net cash flow from financing activities IV.Effects of changes in foreign exchange rate 7 V.Net increase in cash and cash equivalents Add:Cash and cash equivalents at 1 January VI. Cash and cash equivalents at 30 September Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 21 The Third Quarterly Report for 2015 Cash Flow Statement for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 I.Cash flows from operating activities： Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services Cash paid to and for employees Payments of taxes and levies Other cash paid relating to operating activities Sub-total of cash outflows Net cash flow from operating activities II.Cash flows from investing activities： Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities 38 Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets Cash paid for acquisition of investments Sub-total of cash outflows Net cash flow from investing activities III.Cash flows from financing activities： Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings Cash paid for dividends, profits distribution or interest Sub-total of cash outflows Net cash flow from financing activities IV.Net increase in cash and cash equivalents Add:Cash and cash equivalents at 1 January V. Cash and cash equivalents at 30 September Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 22 The Third Quarterly Report for 2015 Segment Reporting for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Income from principal operations Exploration and production External sales Inter-segment sales Subtotal Refining External sales Inter-segment sales Subtotal Marketing and distribution External sales Inter-segment sales Subtotal Chemicals External sales Inter-segment sales Subtotal Corporate and others External sales Inter-segment sales Subtotal Elimination of inter-segment sales Consolidated income from principal operations Income from other operations Exploration and production Refining Marketing and distribution Chemicals Corporate and others Consolidated income from other operations Consolidated operating income 23 The Third Quarterly Report for 2015 Segment Reporting (Continued) for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Operating profit/(loss) By segment Exploration and production Refining Marketing and distribution Chemicals Corporate and others Elimination Total segment operating profit Investment income/(loss) Exploration and production Refining Marketing and distribution Chemicals Corporate and others Total segment investment income Financial expenses Loss from changes in fair value Operating profit Add: Non-operating income Less: Non-operating expenses Profit before taxation 24 The Third Quarterly Report for 2015 4.2Quarterly financial statements prepared under International Financial Reporting Standards (“IFRS”) Consolidated Income Statement for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Three-month periods ended 30 September 2015 Three-month periods ended 30 September 2014 Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Turnover and other operating revenues Turnover Other operating revenues Subtotal Operating expenses Purchased crude oil, products and operating supplies and expenses Selling, general and administrative expenses Depreciation, depletion and amortization Exploration expenses, including dry holes Personnel expenses Taxes other than income tax Other operating income/(expense), net 14 Total operating expenses Operating profit Finance costs Interest expense Interest income Gain/(Loss) on embedded derivative component of the convertible bonds - 42 Foreign currency exchange (loss)/gain, net Net finance costs Investment income 36 Share of profits from associates and joint ventures Profit before taxation Tax expense 25 The Third Quarterly Report for 2015 Consolidated Income Statement (Continued) for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Profit for the period Attributable to： Owners of the Company Non-controlling interests Profit for the period Earnings per share Basic earnings per share (RMB Yuan) Diluted earnings per share (RMB Yuan) 26 The Third Quarterly Report for 2015 Consolidated Statement of Comprehensive Income for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Profit for the period Total other comprehensive income Items that may be reclassified subsequently to profit or loss(after tax and reclassification adjustments): Cash flow hedges Available-for-sale securities 12 48 Share of other comprehensive (loss)/income of associates and joint ventures Foreign currency translation differences Other - 2 - 2 Total comprehensive income Attributable to: Owners of the Company Non-controlling interests 27 The Third Quarterly Report for 2015 Consolidated Balance Sheet as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items As at 30 September 2015 As at 31 December 2014 Non-current assets： Property, plant and equipment, net Construction in progress Goodwill Interest in associates Interest in joint ventures Available-for-sale financial assets Deferred tax assets Lease prepayments Long-term prepayments and other non-current assets Total non-current assets Current assets: Cash and cash equivalents Time deposits with financial institutions Trade accounts receivable Bills receivable Inventories Prepaid expenses and other current assets Total current assets Current liabilities： Short-term debts Loans from Sinopec Group Company and fellow subsidiaries Trade accounts payable Bills payable Accrued expenses and other payables Income tax payable Total current liabilities Net current liabilities Total assets less current liabilities 28 The Third Quarterly Report for 2015 Consolidated Balance Sheet (Continued) as at 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Non-current liabilities： Long-term debts Loans from Sinopec Group Company and fellow subsidiaries Deferred tax liabilities Provisions Other long-term liabilities Total non-current liabilities Total net assets Equity： Share capital Reserves Total equity attributable to owners of the Company Non-controlling interests Total equity 29 The Third Quarterly Report for 2015 Consolidated Statement of Cash Flow for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Net cash generated from operating activities(a) Investing activities Capital expenditure Exploratory wells expenditure Purchase of investments, investments in associates and investments in joint ventures Proceeds from disposal of investments and investments in associates Proceeds from disposal of property, plant, equipment and other non-current assets Decrease/(increase) in time deposits with maturities over three months 82 Interest received Investment and dividend income received Net cash used in investing activities Financing activities Proceeds from bank and other loans Repayments of bank and other loans Contributions to subsidiaries from non-controlling interests Dividends paid by the Company Distributions by subsidiaries to non-controlling interests Interest paid Transaction with non-controlling interests - Net cash generated from financing activities Net increase in cash and cash equivalents Cash and cash equivalents at 1 January Effect of foreign currency exchange rate changes 7 Cash and cash equivalents at 30 September 30 The Third Quarterly Report for 2015 Note to consolidated statement of Cash Flow (a) Reconciliation of profit before taxation to net cash generated from operating activities Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Operating activities Profit before taxation Adjustments for: Depreciation, depletion and amortisation Dry hole costs written off Share of profits from associates and joint ventures Investment income Interest income Interest expense Loss on foreign currency exchange rate changes and derivative financial instruments Loss on disposal of property, plant, equipment and other non-currents assets, net Impairment losses on assets Loss on embedded derivative component of the convertible bonds Operating profit before change of operating capital Accounts receivable and other current assets Inventories Accounts payable and other current liabilities Subtotal Income tax paid Net cash generated from operating activities 31 The Third Quarterly Report for 2015 Segment Reporting for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Turnover Exploration and production External sales Inter-segment sales Subtotal Refining External sales Inter-segment sales Subtotal Marketing and distribution External sales Inter-segment sales Subtotal Chemicals External sales Inter-segment sales Subtotal Corporate and others External sales Inter-segment sales Subtotal Elimination of inter-segment sales Turnover Other operating revenues Exploration and production Refining Marketing and distribution Chemicals Corporate and others Other operating revenues Turnover and other operating revenues 32 The Third Quarterly Report for 2015 Segment Reporting (Continued) for the nine-month periods ended 30 September 2015 Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Result Operating profit/(loss) By segment Exploration and production Refining Marketing and distribution Chemicals Corporate and others Elimination Total segment operating profit Share of profits from associates and joint ventures Exploration and production Refining Marketing and distribution Chemicals Corporate and others Aggregate share of profits from associates and joint ventures Investment income Exploration and production 1 Refining 4 Marketing and distribution 80 Chemicals 38 Corporate and others 17 Aggregate investment income Net finance costs Profit before taxation 33 The Third Quarterly Report for 2015 4.3 Differences between Financial Statements prepared in accordance with the accounting policies complying with ASBE and IFRS (unaudited) Other than the differences in the classifications of certain financial statements captions and the accounting for the items described below, there are no material differences between the Group’s consolidated financial statements prepared in accordance with the accounting policies complying with ASBE and IFRS. The reconciliation presented below is included as supplemental information, is not required as part of the basic financial statements and does not include differences related to classification, presentation or disclosures. Such information has not been subject to independent audit or review. The major differences are: (i) Government Grants Under ASBE, grants from the government are credited to capital reserve if required by relevant governmental regulations. Under IFRS, government grants relating to the purchase of fixed assets are recognised as deferred income and are transferred to the income statement over the useful life of these assets. (ii) Safety Production Fund Under ASBE, safety production fund should be recognised in profit or loss with a corresponding increase in reserve according to PRC regulations. Such reserve is reduced for expenses incurred for safety production purposes or, when safety production related fixed assets are purchased, is reduced by the purchased cost with a corresponding increase in the accumulated depreciation. Such fixed assets are not depreciated thereafter. Under IFRS, payments are expensed as incurred, or capitalised as fixed assets and depreciated according to applicable depreciation methods. Effects of major differences between the net profit under ASBE and the profit for the period under IFRS are analysed as follows: Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Nine-month periods ended 30 September 2015 Nine-month periods ended 30 September 2014 Net profit under ASBE Adjustments: Government grants (i) 85 87 Safety production fund (ii) Profit for the period under IFRS Effects of major differences between the shareholders’ equity under ASBE and the total equity under IFRS are analysed as follows: At 30 September 2015 At 31 December 2014 Shareholders’ equity under ASBE Adjustments: Government grants(i) Safety production fund (ii) - - Total equity under IFRS 34 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: October 30, 2015
